DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 23, 2020 and January 12, 202, were submitted in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Allowable Subject Matter
Claims 1- 17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of records teach or suggest a motivation for the method of preparing an acrylic ester represented by Chemical Formula 4, comprising a step of reacting a compound represented by Chemical Formula 1 with a compound represented by the Chemical Formula 2 in the presence of a catalyst represented by the following Chemical Formula 3, and wherein the catalyst of Chemical Formula 3 is a diamine.
The Examiner has considered the cited references and conducted a thorough of the appropriate data bases for the claimed subject matter and did not discover any reference which anticipates the claimed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.
The closest prior art is found in the teachings of JP2017-039918 (Sumitomo Chemical, Co. LTD) (English translation) and Nardi et al. (Polymer Chemistry, Royal Society of Chemistry, 2018, no. 8, pp. 4233 – 4245).  Sumitomo disclosed a method for 

    PNG
    media_image1.png
    89
    509
    media_image1.png
    Greyscale

In the above formula R1 is a hydrogen atom, a halogen atom, or an alkyl group; R3 and R4 each independently represent an alkyl group and A1 represents a single bond, an alkanedily group of *-A2X1-(A3-X2)a-(A4)b; * represents a bond with and oxygen atom; A2, A3 and A4 each independent represent an alkanediyl group; X1 and X2 represent an oxygen atom a carbonyloxy group, or an oxycarbonyl group; a represents 0 or 1; and b represents 0 or 1.  (pp. 3, Solution).  The solvent used in the reaction include chloroform, tetrahydrofuran and toluene.  The catalyst is a base catalyst that includes pyridine and dimethylaminopyridine.  (pp. 10).  The process of Sumitomo differs in from the instantly claimed process in the use of the pyridine and dimethylaminopyridine catalyst which is different from the diamine catalyst of Applicant’s Formula 3.
Nardi discloses the reaction of Scheme 1. (pp. 4234).  In the reaction of Scheme 1, where a compound of corresponding to Applicant’s Formula 4 (where R1 is C5 – alkyl, R2 and R3 are H and R4 and R5 are methyl). The compound is formed by the reaction of methacrylic anhydride and 1, 6-hexanediol with the catalyst of 4-(dimethylamino)pyridine (DMAP) and trieehylamine (TEA).  (pp. 4234 & pp. 4235, Material).  The process of Nardi differs from Applicant’s claimed process in the use of the 4-(dimethylamino)pyridine (DMAP) and triethylamine (TEA) catalyst, which is different from the diamine compound of Applicant’s Formula 3.  Further, the method of Nardi gives the desired acrylic ester compound of Formula 4 of Applicant’s process only .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 4,859,796 (Hurtel, et al.) and U.S. 6,838,515 (Derks et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622